Opinion by
Ector, P. J.
§ 525. Appeal bond; must state names of all parties to the judgment appealed from. The judgment rendered in the court below was against Samuel Morris, as principal, and J. M. Hughes and Ira Williams, as his sureties. The appeal bond describes the judgment as one rendered against Samuel Morris. Held, an appeal bond should give the names of all the parties to the judgment appealed from. If any are omitted, the judgment is misdescribed. [Jenkins v. McNeese, 34 Tex. 189.]
Appeal dismissed.